Citation Nr: 1759975	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  06-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a disability of the feet, claimed as bilateral pes planus.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for a stomach disability.

5. Entitlement to service connection for a sinus disability.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from November 1974 to November 1976.  The Veteran died in December 2015.  The appellant has been recognized as the substituted appellant.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  These matters originally came before the Board on appeal from October 2005 and August 2006 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, the Board issued a decision that denied service connection for diabetes mellitus, pes planus, bronchitis, a stomach disorder, and sinus disorder.  The Veteran appealed the September 2009 Board decision to the CAVC, which, by Memorandum Decision in December 2010, vacated the Board's decision and remanded the matters for action consistent with the CAVC decision.  In January 2012, January 2014, November 2014, and February 2016, the Board remanded the claims for additional development.  In April 2009, a Travel Board hearing was held before a Veterans Law Judge (VLJ) other than the undersigned who is no longer with the Board; a transcript of the hearing is associated with the record.  A September 2017 letter (unfortunately addressed to the deceased Veteran, but mailed to the appellant's address) informed the appellant that the VLJ who conducted the April 2009 hearing is unavailable to participate in a decision on her appeal.  She was offered the opportunity for a hearing before the VLJ who would decide the appeal, and advised that if she did not respond with such request within 30 days, it would be assumed she did not want another hearing.  She did not respond.  The case is now assigned to the undersigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board regrets the additional delay but finds that further development of the record is again needed for a proper adjudication of the instant claim.  

A thorough review of the claims file shows that the Veteran's complete service treatment records (STRs), specifically including relevant December 1974 and January 1975 treatment notes cited in the September 2009 Board decision, are no longer associated with record.  Their absence suggests additional records could also be outstanding.  As all outstanding records of his evaluation or treatment for foot disabilities, diabetes mellitus, bronchitis, a stomach disability, and a sinus disability, or lack thereof, may be material, perhaps critical, evidence in the claims on appeal, an exhaustive search for the outstanding records, or replacements, encompassing all applicable service records depositories is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development, including a search of all applicable service records depositories, to secure for the record the Veteran's complete STRs, to specifically include the 1974/1975 records cited in the September 2009 Board decision and records of any treatment or evaluation for a foot disability, diabetes mellitus, bronchitis, a stomach disability, and a sinus disability.  If such records are irretrievably lost or have been destroyed, it should be so certified for the record, and the scope of the search must be noted.

2.  The AOJ should then arrange for any further development suggested by the expanded record (e.g., an additional advisory opinion, if indicated), review the entire record, and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

